Citation Nr: 1752716	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  12-04 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstruction pulmonary disease (COPD) with pulmonary scarring of the right lung, to include as due to herbicide exposure.  

2.  Entitlement to service connection for a thyroid nodule, to include as due to herbicide exposure.  

3.  Entitlement to service connection for left eye ischemic optic neuropathy, to include as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for a stroke, to include as secondary to service-connected diabetes mellitus, type II.

5.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

6.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.
7.  Entitlement to an initial compensable disability rating for bilateral hearing loss. 

8.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

9.  Entitlement to special monthly compensation (SMC) due to the need for regular aid and attendance or being housebound as a result of service-connected disabilities.

10.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Ashley Thomas, Attorney at Law


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2011, May 2012, October 2012, and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran originally requested a Board hearing via videoconference in his substantive appeal forms (VA Forms 9), including in October 2014 and December 2015.  In June 2017, the Board remanded the claims for: service connection for COPD, thyroid nodule, left eye ischemic optic neuropathy, and a stroke; increased ratings for PTSD and diabetes mellitus, type II; and, entitlements to an SMC and TDIU, in order to schedule the Veteran for a Board video hearing on these issues.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, although the Veteran was notified of the time and place of the scheduled hearing, he withdrew his hearing request in August 2017 and October 2017 written statements.  Accordingly, any request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2017).


FINDING OF FACT

On October 17, 2017, the Board was notified that the Veteran died in October 2017. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b). 


ORDER

The appeal is dismissed.




________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


